Citation Nr: 0420617	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  00-17 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an initial compensable evaluation for 
migraines.


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran had verified active service from March 1997 to 
October 1999.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied service connection for low 
back pain and granted service connection for migraine 
headaches and assigned a noncompensable evaluation effective 
in October 1999.

In her August 2000 substantive appeal (VA Form 9), the 
veteran requested a Board hearing at the RO.  A hearing was 
scheduled in November 2000, but was postponed at the 
veteran's request.  Another hearing was scheduled in February 
2001, but the veteran again requested a postponement.  She 
was scheduled for a hearing for the third time in September 
2001, but did not appear, and offered no explanation for 
failing to appear.  Under these circumstances, the Board 
deems the hearing request to be withdrawn, and will proceed 
with adjudication of the appeal.  See 38 C.F.R. § 20.702(d) 
(2003).

This matter was previously before the Board in October 2001.  
At that time, the Board issued a remand for further 
development.

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDING OF FACT

The evidence of record does not establish a current low back 
disability for purposes of VA compensation.



CONCLUSION OF LAW

A low back disability was not incurred in or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and Pub. L. No. 108-183, §§ 701(a),(b); 117 
Stat. 2651 (Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 
5103(b) (West 2004)), redefined VA's duty to assist a veteran 
in the development of a claim.  

The VCAA requires VA to notify claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In a January 2002 letter, March 2004 letter, and April 2003 
supplemental statement of the case (SSOC), the RO notified 
the veteran of the evidence needed to substantiate her claims 
and offered to assist her in obtaining any relevant evidence.  
The letters and SSOC gave notice of what evidence the veteran 
needed to submit and what the VA would try to obtain.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  Some 
of the notice in this case was provided after the initial 
decision.  However, the Pelegrini remedy for delayed notice 
was a remand for the RO to provide the necessary notice.  
This remedy was essentially provided by the RO when it 
ultimately provided the required notice.

The Pelegrini Court expressed the view that a VCAA notice 
letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must also inform the claimant tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.

In the letters and SSOC, the RO informed the veteran of the 
evidence she needed to submit.  In the January 2002 letter, 
the RO specifically requested that the veteran provide it 
with the name and location of any person, agency or company 
with records that would assist in deciding the back claim.  
In the March 2004 letter, the RO specifically invited her to 
submit treatment records.  This evidence should have put her 
on notice to submit relevant evidence in her possession.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  The veteran's service 
medical records and service personnel records are associated 
with the claims folder.  VA has obtained all known treatment 
records, and there are no outstanding records that could be 
relevant to her appeal for service connection and increased 
rating.  The veteran was afforded VA examinations in January 
2001 and February 2003.  

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist her in the 
development of the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).   

Legal Analysis

Low back pain

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

The veteran contends that she has had chronic low back pain 
since receiving an epidural for childbirth during service.

There are complaints of back pain in the veteran's service 
medical records.  In August 1998, the veteran complained of 
lower back pain.  The examiner noted that the back was not 
tender to palpitation.  There was full range of motion; deep 
tendon reflexes were 2+ bilaterally; and straight leg raising 
tests were negative.  The assessment was mechanical low back 
pain.

In April 1999, the veteran complained of lower back pain that 
hurts when she runs.  She stated that she had experienced 
back pain since an epidural.  The back was not tender to 
palpitation, and she had full range of motion without pain.  
Deep tendon reflexes were 2+ bilaterally and straight leg 
raising tests were negative.  The assessment was mechanical 
low back pain.

In August 1999, the veteran was seen for complaints of lower 
back pain that occurred mainly while running and doing sit-
ups.  The back was not tender to palpitation and there were 
no spasms.  She had full range of motion bilaterally and 
straight leg raise testing was negative.

On her August 1999 Report of Medical History, the veteran 
marked the box indicating that she had recurrent back pain or 
any back injury.  The examiner noted that the veteran had 
chronic low back pain that had its onset after child birth in 
February 1998.  The examiner described it as intermittent, 
and stated that it responded to non-steroidal anti-
inflammatory drugs, rest, etc.

The veteran was afforded a VA spinal examination in January 
2001.  X-rays of her lumbosacral spine were taken at that 
time.  The X-ray examination was interpreted as showing no 
evidence of fracture, malalignment or abnormal curvature.  
Intervertebral disc spaces were well maintained.  The X-ray 
summary was that the lumbosacral spine was within normal 
limits.  On the VA examination no abnormal neurologic 
findings were reported, and not diagnosis was reported 
referable to the back.

The veteran was afforded another VA examination in February 
2003.  The veteran reported having back pains after getting 
an epidural for childbirth.  The examiner saw no curvature 
abnormality of the spine, nor did he see muscle spasms in the 
lumbar area.  He noted no wasting of the gluteal muscles and 
not wasting in the lower extremities.  Strength in the lower 
extremities was symmetrical as were the deep tendon reflexes.  
Forward flexion was to 45 degrees, and the veteran stopped 
and stated that there was pain and that was as far as she 
could go.  Extension was 25 degrees; lateral bending left and 
right was 25 degrees each way.  She had no spasms associated 
with motion.  

Diagnostic clinical tests revealed a lumbar spine within 
normal limits.  The examiner diagnosed mechanical back pain 
essentially normal physical and radiographic examination.

In an April 2003 addendum, the examiner opined that the 
veteran's mechanical low back pain was not due to the 
veteran's military service in as much as she had essentially 
normal physical and radiographic evaluation.  It was the 
examiner's opinion that the veteran's military service could 
have contributed to mechanical low back pain by the veteran 
developing inappropriate lifting techniques and body 
mechanics while serving in active duty.

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Gilpin v. West, 155 F. 
3d 1353 (Fed. Cir. 1998) (holding that a showing of current 
disability was required for a grant of service connection).

The veteran has not submitted or identified any medical 
evidence showing a current back disability.  

The veteran has reported low back pain.  However, this report 
is not sufficient to establish a current low back disability.  
See Sanchez-Benitez v. West,  13 Vet App 282 (1999) (pain, 
without a diagnosed or identifiable underlying malady or 
condition, does not constitute a "disability" for which 
service connection may be granted); Evans v. West, 12 Vet. 
App. 22 (1998) (holding that there was no objective evidence 
of a current disability, where the medical records showed the 
veteran's complaints of pain, but no underlying pathology was 
reported).

As a lay person the veteran would not be competent to 
diagnose a low back disability.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Medical professionals have only been 
able to diagnose current low back pain without any underlying 
disability.  In the absence of competent evidence of an 
underlying back disability, the Board concludes that the 
preponderance of the evidence is against the claim of service 
connection.  Since the preponderance of the evidence is 
against the claim for service connection, the benefit of the 
doubt doctrine is not for application, and the claim is 
denied.  Gilbert, 1 Vet. App. 49. 


ORDER

Entitlement to service connection for a low back disability 
is denied.


REMAND

The VCAA requires VA to obtain relevant private treatment 
records that are adequately identified by a claimant.  38 
U.S.C.A. § 5103A(b).  On VA examination in February 2003, the 
veteran reported that in January of that year, she had been 
hospitalized at the Clark Center for treatment of migraines.  
Records of this treatment have not been obtained.

Accordingly, this case is remanded for the following:

The RO or AMC should ask the veteran to 
identify all treatment she has received 
since April 2003.  The RO or AMC should 
take the necessary steps to obtain 
records of the treatment reported by the 
veteran, and records of the veteran's 
hospitalization at the Clark Center in 
January 2003.

The RO or AMC should then re-adjudicate 
the claim, and if it remains denied, 
issue a supplemental statement of the 
case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



